Title: To Benjamin Franklin from John Hay, Jr., 1 July 1779
From: Hay, John, Jr.
To: Franklin, Benjamin


Sir
1779 July 1st. Passy
After the trouble already given to Your Excellency You may perhaps think it extraordinary to receive more from the same quarter— What I neglected mentioning to You when I waited on Your Excellency this morning was the strong desire the Concerned (in the expedition to which You have granted Your protection) have to know Your Excellency’s opinion of the American Port in their entrance to which they would be least subjected to the interruption of Brittish Cruizers— It is in general the intention of the concerned to settle in Pensylvania but if in their run for the Delaware more danger was to be apprehended they would rather make any other Port to the north or South of it.

Your Excellency’s advice on this point is earnestly requested before I leave Passy which will be early tomorrow.
But if I depart before Your Excellency’s leisure will permit You to answer this Your Excellency’s note directed to Mr Nathaniel Wilson to care of Madam the Widow of Maths: Jaques at Rotterdam will come safe to the hand of Sir Yr. Excellency’s most obedt: Servt:
John Hay.
 
Addressed: To / His Excy: Doctor Franklin / Passy.
Notation: Jonh Ray
